In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Parole, dated June 3,1992, which, after a hearing, revoked the petitioner’s parole, the petitioner (1) *368purportedly appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Lange, J.), entered December 16, 1993, which, upon denying his motion to convert this proceeding to an application for a writ of habeas corpus, dismissed the proceeding, and (2) appeals, as limited by his brief, from so much of an order of the same court, entered July 25, 1994, as, upon reargument, adhered to its original determination.
Ordered that the order entered July 25, 1994, is affirmed, without costs or disbursements.
We do not entertain the petitioner’s appeal from the order and judgment entered December 16, 1993, as that appeal was dismissed by decision and order of this Court dated January 5, 1995. In any event, that order was superseded by the order entered July 25, 1994, made upon reargument (see, Voss v Multifilm Corp., 112 AD2d 216, 218).
We agree with the Supreme Court that under the circumstances of this case, the notice of charges provided to the petitioner did not deprive him of due process. Accordingly, the court properly denied the petitioner’s motion to convert the CPLR article 78 proceeding into an application for a writ of habeas corpus (see, People ex rel. Levy v Walters, 87 AD2d 620). Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.